The defendant was indicted for and convicted of the offense of assault and battery. It appears from the record that the defendant filed pleas in abatement, questioning the validity of the indictment because the witnesses before the grand jury were sworn by G.C. Walker, deputy solicitor, who was not appointed, so defendant contends, according to law. It does not appear that there was any insistence on the pleas in the circuit court, or that there was any ruling on the pleas, and, it not appearing that there was any ruling of the circuit court on the pleas, there is, of course, nothing for us to pass upon.
The judgment entry recites that issue was joined on defendant's plea of not guilty, and that the jury on this plea found the defendant guilty and assessed a fine against him of $75. This clause then follows in the judgment entry:
"It is therefore considered by and it is the judgment of the court that the state of Alabama, for the use of Chilton county, have and recover of Albert Gore the said fine of $75 and the cost of this prosecution, for which let execution issue. And defendant is sentenced to six months' hard labor for the county of Chilton, imposed by the court as additional punishment."
The defendant contends that that portion of the judgment purporting to add additional hard labor is void and inoperative, for the reason that it is not shown to be the judgment of the court imposing the additional hard labor. We think that the portion of the judgment set out above in reference to the recovery of the fine imposed by the jury clearly has reference also to the imposition of the hard labor, and that it is sufficiently clear to make it a valid and binding judgment, not only as to the fine, but as to the hard labor imposed.
Besides, it clearly appears elsewhere in the judgment that "it is the judgment of the court that the defendant is guilty." There being no error, the judgment is affirmed.
Affirmed.